Status of Claims 
Claims 1-10 are currently pending and have been examined below. This Non-Final communication is the first action on the merits. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020-152506, filed on 09/11/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
a first vehicle component (line 2 of claim 2)
a second vehicle component (lines 4-5 of claim 3)
the protrusions are disposed on a first surface of each of the seal lips (line 2 of claim 5; drawings have shown the protrusions disposed on a first surface for only one of the seal lips)

Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In line 9 of the 4th page, “reduce entrance of noise”, should read “reduces the entrance of noise”.
In line 3 of the 13th page, “As indicate by”, should read “As indicated by”.
In line 4 of the 15th page, “speedmeter”, should read “speedometer”.

Appropriate corrections are required. Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.

Claim Objections
Claim 2 is objected to because of the following informalities:  
In line 4 of claim 3, “and seal lip rising”, should read “and a seal lip rising”.
In line 6 of claim 3, “at tip of the seal lip”, should read “at a tip of the seal lip”.

Appropriate corrections are required. Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. All claims depending from a rejected claim are rejected for including the clarity issues of the claim from which it depends.

 
Claim 2
	Recitations such as “the base is part of a seal member to be attached to a first vehicle component of the vehicle components defining the space” in lines 2-3 of claim 2 render the claims indefinite because it is unclear whether applicant is referring to the base or the first vehicle component to define the space.

Claim 3
	Recitations such as “the seal member comprising a body part to be attached to the first vehicle
component” in line 3 of claim 3 render the claims indefinite because applicant has already established that “the base is part of a seal member to be attached to a first vehicle component” in line 2 of claim 2. Applicant is claiming the same component providing the same function under a different element or language.
	Recitations such as “seal lip rising on the body part to protrude toward a second vehicle component of the vehicle components defining the space” in lines 4-5 of claim 3 render the claims indefinite because it is unclear whether applicant is referring to the seal lip or the second vehicle component to define the space.
Recitations such as “the plurality of protrusions protrude toward the second vehicle component and extend longitudinally” in lines 8-9 of claim 3 render the claims indefinite because it is unclear to the Examiner whether the applicant is referring to the plurality of protrusions or the second vehicle component to “extend longitudinally”. 

Claim 4
	Recitations such as “the weather strip is a belt line weather strip to be attached to a door member to seal a space between the door member and a door glass” in lines 2-3 of claim 4 render the claims indefinite because it appears that applicant is claiming a “door member” and a “door glass” as the same components/elements as the “first vehicle component” and “second vehicle component”, respectively, from claim 3 without properly setting forth or establishing that the components are the same. Applicant is required to provide clarifications regarding the subject matter.
	Recitations such as “the weather strip comprising at least two seal lips” in lines 3-4 of claim 4 render the claims indefinite because applicant has already established a “seal lip” in claim 3 then proceed to claim “at least two seal lips” in claim 4. Is the seal lip from claim 3 the same/different than the seal lips from claim 4? Please clarify.

Claim 9
	Recitations such as “A vehicle component configured to define a space with a further vehicle component, the space forming a propagation path of noise from outside a vehicle cabin into the vehicle cabin” in lines 1-3 of claim 9 render the claims indefinite because the applicant is referring to the weather strip 40 as the “vehicle component” in claim 9 while applicant referred to the door interior member 23 as the “vehicle component” in claims 1-8. Applicant appears to be intending to claim both weather strip and door interior member as the “vehicle component” which is unclear.
	Recitations such as “a plurality of protrusions rising on a surface of the base part” in line 6 of claim 9 render the claims indefinite because the protrusions do not seem to be “rising on a surface”. By definition, rising means “going up, increasing, or sloping upward”, the protrusions are merely disposed horizontally from the surface [please refer to figures 4, 6 and 8].

	Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (US Patent Application Publication No. 2018/0222301 A1).

The Examiner is unclear whether the limitation in the preamble, “to reduce noise transmission through the space, the space forming a propagation path of noise from outside a vehicle cabin into the vehicle cabin”, is ‘necessary to give life, meaning, and vitality’ to the claim, see MPEP 2111.02. It is noted that the examiner is interpreting the preamble, first rejection, as if it is not necessary to give life meaning and vitality to the claims and then later in a second rejection as if the preamble is necessary to give life, meaning, and vitality to the claims.

Claim 1
	(Harada discloses) A sound insulation structure (figure 1) to be disposed in a space between vehicle components (structure 43 is disposed in a space between the vehicle components such as 25 and 41 shown in figure 1) to reduce noise transmission through the space, the space forming a propagation path of noise from outside a vehicle cabin into the vehicle cabin (this limitation is interpreted as not necessary to give life meaning to the claims [see relative remarks above]),
	the sound insulation structure (figure 1) comprising:
a base (Modified Figure A below); and
a plurality of protrusions (61 and 67) disposed on a surface of the base (figure 1).

Claim 2
	(Harada discloses) The sound insulation structure according to claim 1, wherein 
the base (Modified Figure A below) is part of a seal member (43; figure 1) to be attached to a first vehicle component (25) of the vehicle components defining the space to seal the space (Modified Figure A below; it should be noted that this limitation requires correction due to being indefinite [see the 112b rejection above]. The Examiner is interpreting this limitation under the broadest reasonable interpretation), and 
	the plurality of protrusions (61 and 67) are integral with the seal member (43; Modified Figure A below).

    PNG
    media_image1.png
    713
    960
    media_image1.png
    Greyscale

Modified Figure A

Claim 3
	(Harada discloses) The sound insulation structure according to claim 2, wherein 
the seal member (43; figure 1) is a weather strip that is a longitudinal component to seal the space (Modified Figure B below), the seal member comprising a body part (Modified Figure A above; this limitation is due for correction because it is indefinite [see the 112b rejection above]. The Examiner has interpreted the body part as the same component as the base) to be attached to the first vehicle component defining the space (Modified Figure A; it should be noted that this limitation needs correction due to being indefinite [see the 112b issue above]. Examiner is interpreting this limitation under the broadest reasonable interpretation), and seal lip (69; figure 1) rising on the body part to protrude toward a second vehicle component (41; figure 1) of the vehicle components defining the space (it should be noted that this limitation needs correction due to being indefinite [see the 112b issue above]. Examiner is interpreting this limitation under the broadest reasonable interpretation) and come into contact with the second vehicle component (41) at tip of the seal lip (71; figure 1),
the base is the body part of the weather strip (43)(Modified Figure A above; this limitation is due for correction because it is indefinite [see the 112b rejection above]. The Examiner has interpreted the body part as the same component as the base), and
the plurality of protrusions (61 and 67) protrude toward the second vehicle component (41; figure 1) and extend longitudinally (Since figure 1 is a cross section of the weather strip 43 that extends longitudinally [Modified Figure B below], therefore, it is inherent that all the parts included in its cross-section, i.e., the protrusions 61 and 67, also extends longitudinally).

    PNG
    media_image2.png
    610
    624
    media_image2.png
    Greyscale

Modified Figure B

Claim 4
	(Harada discloses) The sound insulation structure according to claim 3, wherein 
the weather strip (43) is a belt line weather strip (figure 3) to be attached to a door member (25; figure 3) to seal a space (Modified Figure A above) between the door member (25) and a door glass (41; figure 1; it should be noted that recitations such as “door member” and “door glass” requires correction [see the 112b issue above], therefore, is interpreted as best understood by the Examiner), the weather strip comprising at least two seal lips (81 and 69; this limitations requires correction [see the 112b issue above], therefore, is interpreted as best understood by the Examiner), and 
the plurality of protrusions (61 and 67) are disposed on the body part (Modified Figure A above) between the seal lips (81 and 69; figure 1).

Claim 7
	(Harada discloses) The sound insulation structure according to claim 1, wherein 
the protrusions (61 and 67) have a planar shape (figure 1).

Claim 9
(Harada discloses) A vehicle component  (43; figure 1; this limitations requires correction [see the 112b issue above], therefore, is interpreted as best understood by the Examiner) configured to define a space (Modified Figure A above) with a further vehicle component (41), the space forming a propagation path of noise from outside a vehicle cabin into the vehicle cabin (this limitation is interpreted as not necessary to give life meaning to the claims [see relative remarks above]),
the vehicle component (43) comprising:
a base part (Modified Figure A above); and
a plurality of protrusions (61 and 67; figure 1) rising on a surface of the base part (Modified Figure A above; this limitation requires correction [see the 112b issue above] therefore, is examined under best understood by the Examiner) to extend toward the further vehicle component (41; Modified Figure A above) to reduce transmission of noise through the space (this limitation is interpreted as not necessary to give life meaning to the claims [see relative remarks above]).

Claim 10
	(Harada discloses) The vehicle component according to claim 9, wherein
the protrusions (61 and 67) are integral with the base part (Modified Figure A above).


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (US Patent Application Publication No. 2018/0222301 A1).

The Examiner is unclear whether the limitation in the preamble, “to reduce noise transmission through the space, the space forming a propagation path of noise from outside a vehicle cabin into the vehicle cabin”, is ‘necessary to give life, meaning, and vitality’ to the claim, see MPEP 2111.02. It is noted that the examiner is interpreting the preamble, first rejection, as if it is not necessary to give life meaning and vitality to the claims and then later in a second rejection as if the preamble is necessary to give life, meaning, and vitality to the claims.

Claim 1
	(Harada discloses) A sound insulation structure (figure 5) to be disposed in a space between vehicle components (Modified Figure D below) to reduce noise transmission through the space, the space forming a propagation path of noise from outside a vehicle cabin into the vehicle cabin (this limitation is interpreted as not necessary to give life meaning to the claims [see relative remarks above]),
the sound insulation structure (figure 5) comprising:
a base (3); and
a plurality of protrusions (7 and 11) disposed on a surface of the base (Modified Figure D below).

    PNG
    media_image3.png
    839
    661
    media_image3.png
    Greyscale

Modified Figure D

Claim 6
	(Harada discloses) The sound insulation structure (figure 5) according to claim 1, wherein 
the protrusions (7 and 11; figure 5) have a cross section having a wedge shape with a tapered tip (figure 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US Patent Application Publication No. 2018/0222301 A1) in view of Bschorr et al. (US Patent No. 6119404).

Claim 5
	(Harada, as set forth in the anticipation rejection above, discloses) The sound insulation structure according to claim 4.
	Harada does not teach the protrusions are disposed on a first surface of each of the seal lips opposite a second surface that comes into contact with the second vehicle component.
(However, Bschorr teaches) the protrusions (65; Bschorr figure 6) are disposed on a first surface (Modified Figure E below) of the lip (62) opposite a second surface that comes into contact with the second vehicle component (61; Modified Figure E below).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to add the protrusions of Bschorr to the first surface of each of the seal lips of Harada to provide more surface area in order to increase the number of protrusions and provide an improved sound dampening to the structure.

    PNG
    media_image4.png
    546
    666
    media_image4.png
    Greyscale

Modified Figure E

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US Patent Application Publication No. 2018/0222301 A1) in view of Nozaki (US Patent No. 5388371).

Claim 8
(Harada, as set forth in the anticipation rejection above, discloses) The sound insulation structure according to claim 1.
	Harada does not teach the protrusions have a surface on which a sound-absorbing material is attached.
	(However, Nozaki teaches) the protrusions (52 and 53’; Nozaki figure 4) have a surface on which a sound-absorbing material (520 and 530 are described as “flocking” materials – by definition, flocking materials can be used and function as a sound-absorbing material) is attached (Nozaki figure 4).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the protrusions of Harada to have a surface on which a sound-absorbing material is attached of Nozaki to further improve the sound-dampening capabilities of the structure of Harada.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US Patent No. 9027982 B2).

The Examiner is unclear whether the limitation in the preamble, “to reduce noise transmission through the space, the space forming a propagation path of noise from outside a vehicle cabin into the vehicle cabin”, is ‘necessary to give life, meaning, and vitality’ to the claim, see MPEP 2111.02. It is noted that the examiner is interpreting the preamble, second rejection, as if it is necessary to give life meaning and vitality to the claim.

	The Examiner is rejecting the claims using an eighth embodiment (Figures 23-25) relating to the present invention of Ide et al. (US Patent No. 9027982 B2). The structural portions of the eighth embodiment are the same as the first seven embodiments as set forth in Col. 16, lines 24-29.

Claim 1
	A sound insulation structure (202; Ide figure 23) to be disposed in a space between vehicle components (Modified Figure F below) to reduce noise transmission through the space, the space forming a propagation path of noise from outside a vehicle cabin into the vehicle cabin (Col. 16, lines 57-67),
the sound insulation structure (202; Ide figure 23)  comprising:
a base (Modified Figure F below); and 
a protrusion (204) disposed on a surface of the base (Modified Figure F below).

While Ide does not teach “a plurality of protrusions”, Examiner is directing the attention to the fact that the court held that mere duplication of parts, in this case is the plurality of protrusions, has no patentable significance unless a new and unexpected result is produced - In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to duplicate the protrusion of Ide as a spare in the case where the advantageous effects of the existing protrusion are lost due to a permanent set and the like.


    PNG
    media_image5.png
    615
    788
    media_image5.png
    Greyscale

Modified Figure F

Claim 2
	(Ide discloses) The sound insulation structure according to claim 1, wherein
the base (Modified Figure F above) is part of a seal member (202; Ide figure 23) to be attached to a first vehicle component (16) of the vehicle components defining the space to seal the space (Modified Figure F above; it should be noted that this limitation requires correction due to being indefinite [see the 112b rejection above]. The Examiner is interpreting this limitation under the broadest reasonable interpretation), and 
the protrusion (204) is integral with the seal member (202; Ide figure 23).

Claim 3
	(Ide discloses) The sound insulation structure according to claim 2, wherein
	the seal member (202) is a weather strip (Ide figure 23) that is a longitudinal component to seal the space (Modified Figure G below), the seal member comprising a body part (Modified Figure F above; this limitation is due for correction because it is indefinite [see the 112b rejection above]. The Examiner has interpreted the body part as the same component as the base) to be attached to the first vehicle component defining the space (it should be noted that this limitation requires correction due to being indefinite [see the 112b rejection above]. The Examiner is interpreting this limitation under the broadest reasonable interpretation), and seal lip (36; Ide figure 23) rising on the body part to protrude toward a second vehicle component (18; Ide figure 23) of the vehicle components defining the space (it should be noted that this limitation requires correction due to being indefinite [see the 112b rejection above]. The Examiner is interpreting this limitation under the broadest reasonable interpretation) and come into contact with the second vehicle component at tip of the seal lip (36; Ide figure 23),
the base is the body part (this limitation is due for correction because it is indefinite [see the 112b rejection above]. The Examiner has interpreted the body part as the same component as the base) of the weather strip (Ide figure 23), and
the protrusion (204) protrude toward the second vehicle component (Ide figure 23) and extend longitudinally (Since Ide figure 23 is a cross section of the weather strip that extends longitudinally [Modified Figure G below], therefore, it is inherent that all parts included in its cross section, i.e., the protrusion 204, also extends longitudinally).

    PNG
    media_image6.png
    692
    801
    media_image6.png
    Greyscale

Modified Figure G
Claim 4
	(Ide discloses) The sound insulation structure according to claim 3, wherein
the weather strip (Ide figure 23) is a belt line weather strip to be attached to a door member to seal a space between the door member (16) and a door glass (18; it should be noted that the limitation “door member” and “door glass” requires correction [see the 112b issue above], therefore, claim 4 is examined as best understood by the Examiner), the weather strip comprising at least two seal lips (36; it should be noted that “at least two seal lips” requires correction [see the 112b issue above], therefore, claim 4 is examined as best understood by the Examiner), and
the protrusion (204) are disposed on the body part between the seal lips (Ide figure 23).

Claim 7
	(Ide discloses) The sound insulation structure according to claim 1, wherein
	the protrusion (204) have a planar shape (Ide figure 23).

Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US Patent No. 9027982 B2) in view of Bschorr et al. (US Patent No. 6119404).

Claim 5
	(Ide, as modified above, discloses) The sound insulation structure according to claim 4.
Ide does not teach the protrusions are disposed on a first surface of each of the seal lips opposite a second surface that comes into contact with the second vehicle component.
(However, Bschorr teaches) the protrusions (65; Bschorr figure 6) are disposed on a first surface (Modified Figure E above) of each of the seal lips (62) opposite a second surface that comes into contact with the second vehicle component (61; Modified Figure E above).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to add the protrusions of Bschorr to the first surface of each of the seal lips of Ide to provide more surface area in order to increase the number of protrusions and provide an improved sound dampening to the structure.

Claim 9
	(Ide discloses) A vehicle component (202; Ide figure 23; this limitation requires correction [see the 112b issue above] and is examined as best understood by the Examiner) configured to define a space with a further vehicle component (18), the space forming a propagation path of noise from outside a vehicle cabin into the vehicle cabin (Col. 16, lines 57-67),
	the vehicle component (202) comprising:
a base part (Modified Figure F above); and
a protrusion (204) of the base part to extend toward the further vehicle component.

Ide does not teach a plurality of protrusions rising on a surface of the base part to extend toward the further vehicle component to reduce transmission of noise through the space.

(However, Bschorr teaches) a plurality of protrusions (65; Bschorr figure 6) to reduce transmission of noise through the space.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the protrusions of Ide with the protrusions of Bschorr to be able to perform sealing capabilities and also reduce transmission of noise through a space.

Claim 10
(Ide, as modified above, discloses) The vehicle component according to claim 9, wherein
	the protrusion (204) is integral with the base part.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US Patent No. 9027982 B2) in view of Harada et al. (US Patent Application Publication No. 2018/0222301 A1).

Claim 6
	(Ide, as modified above, discloses) The sound insulation structure according to claim 1.
	Ide does not teach the protrusions have a cross section having a wedge shape with a tapered tip.
	(However, Harada discloses) the protrusions (7 and 11; Harada figure 5) have a cross section having a wedge shape with a tapered tip (Harada figure 5).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the protrusions of Ide with the protrusions with a cross section of a wedge shape and a tapered tip of Harada because the wider wedged base provides more support to the protrusions.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US Patent No. 9027982 B2) in view of Nozaki (US Patent No. 5388371).

Claim 8
	(Ide, as modified above, discloses) The sound insulation structure according to claim 1.
	Ide does not teach the protrusions have a surface on which a sound-absorbing material is attached.
(However, Nozaki teaches) the protrusions (52 and 53’; Nozaki figure 4) have a surface on which a sound-absorbing material (520 and 530 are described as “flocking” materials – by definition, flocking materials can be used and function as a sound-absorbing material) is attached (Nozaki figure 4).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the protrusions of Ide to have a surface on which a sound-absorbing material is attached of Nozaki to further improve the sound-dampening capabilities of the structure of Ide.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B PONCIANO whose telephone number is (571)272-9910. The examiner can normally be reached M-F 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK B. PONCIANO/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634